Citation Nr: 1310626	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to October 1973, with additional service in the Army National Guard until 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In connection with this appeal the Veteran appeared and provided testimony at a hearing before a Veterans Law Judge at the Waco, Texas RO in April 2012.  A transcript of that hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

As noted above, the Veteran testified at a hearing before a Veterans Law Judge in April 2012.  However, the Judge that presided over that hearing is no longer with the Board.  In February 2013, the Veteran was sent a letter asking him whether he would like the chance to appear before a current member of the Board before a decision is rendered with regard to his appeal.  In a March 2013 response, the Veteran requested that he be afforded a new hearing at the RO before a current member of the Board.  A review of the record shows that the Veteran has not been afforded the requested hearing.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required.  See 38 C.F.R. § 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel Board hearing before the Board in accordance with the docket number of his appeal.  

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


